In an action to recover one half of the proceeds of the sale of certain real property allegedly owned by plaintiff and her deceased husband either as tenants by the entirety or tenants in common, defendant appeals from so much of an order of the Supreme Court, Queens County, dated July 8, 1977, as granted the branch of plaintiff’s motion which sought to strike defendant’s fifth affirmative defense, which was based upon an antenuptial agreement between plaintiff and her husband, defendant’s decedent. Order affirmed insofar as appealed from, with $50 costs and disbursements, on the memorandum decision of Mr. Justice Rodell at Special Term. (See, also, Matter of Maguire, 251 App Div 337.) Martuscello, J. P., Rabin, Cohalan and Hawkins, JJ., concur.